DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/16/2020 and 02/10/21 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/16/19.  Regarding the amendment, claims 7, 14, and 22 are canceled, claims 1-6, 8-13, 15-21, and 23 are present for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 1101 and 1102 on page 7 ln 9-13 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of rollable elements comprise one or more of ball bearings, roller bearings, and conical rollers” in claim 17 and “the shaft and one or more shaft support bearings” recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15- 16, and 21 are objected to because of the following informalities:  
Regarding claim 15, “acylindrical shape” in line 4 should be change to – a cylindrical shape--.
Regarding claim 16, “the internal surface of the rotor” lacks of antecedent basis but it does not render the claim indefinite.  It should be change to –an internal surface of the rotor--.  
Regarding claim 21, “one more step angle” in line 4 should be change to – one motor step angle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase “the plurality of rollable elements comprise one or more of ball bearings, roller bearings, and conical rollers” is indefinite because it is unclear that the claim recited the rollable elements including all three of ball bearings, roller bearing, and conical rollers in the electric machine, or the claim recited the rollable elements can be either of ball bearings, roller bearings, or conical rollers.  Para [0068] of the instant invention recited that “both the magnetic bearing elements 130 and the non-magnetic bearing elements 140 may, for example, be in the form of either a plurality of cylindrical rollers or a plurality of ball bearings, or a plurality of conical bearings depending on the desired geometry of the electrical motor 100, and the corresponding design of the housing 123.”  Therefore, for examination purpose, the subject matter is understood as “the plurality of rollable elements comprise one or more of ball bearings, roller bearings, or conical rollers”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 13, 15-21 is/are rejected under 35 U.S.C. 102(10(a) as being anticipated by Feiten et al. (EP 3054562 A1).
Regarding claim 1, Feiten teaches an electric motor, comprising: 
a rotor (10); 
a stator (20); 
a gap (30) between the rotor (10) and the stator (20); and

    PNG
    media_image1.png
    169
    1232
    media_image1.png
    Greyscale
a first group of rollable elements (40) located in the gap (30) comprising a magnetic material (para [0026] line 251).

    PNG
    media_image2.png
    610
    571
    media_image2.png
    Greyscale


Regarding claim 2, Feiten teaches the stator (20) comprises a housing (21-22) and a plurality of electromagnets (25a-25f), the housing (21-22) comprising a magnetic material (para [0032] ln 342-343) and a cylindrical internal surface (23), 

    PNG
    media_image3.png
    338
    1039
    media_image3.png
    Greyscale

wherein the rotor (10) comprises a plurality of poles (15a-15d) and comprises an external surface (13) formed as the curved surface of a circular cylinder (para [0024]), 

    PNG
    media_image4.png
    329
    997
    media_image4.png
    Greyscale
 
the rotor (10) disposed within the cylindrical internal surface (23) of the stator (20) such that central axes of the cylindrical internal surface and the external surface of the rotor are parallel and coaxial (fig 3 showed the rotor 10 is inner rotor and coaxial with the stator 20), and such that the gap (30) is formed between the external surface (13) of the rotor (10) and the cylindrical internal surface (23) of the stator (20).
Regarding claim 3, Feiten teaches the first group of rollable elements (40) are disposed in the gap (30) and arranged to be in mechanical contact with both the external surface (13) of the rotor (10) and the cylindrical internal surface (23) of the stator (20, fig 3).
Regarding claim 6, Feiten teaches at least one of:
at least one of the rotor (10) and the first group of rollable elements (40) are configured to rotate in response to magnetic fields generated by one or more of the electromagnets (25a-25f, para [0027]); 

    PNG
    media_image5.png
    254
    985
    media_image5.png
    Greyscale

and/or when at least one of the electromagnets is powered and aligned with one of the plurality of poles of the rotor, magnetic field lines are closed from the one of the electromagnets to the one of the plurality of poles via at least one of the respective ones of the first group of rollable elements (this limitation is alternative limitation because the phrase is followed the term “and/or”, in this instant case, Feiten teaches the option of  “the rotor and the first group of rollable elements are configured to rotate in response to magnetic fields generated by one or more of the electromagnets”).
Regarding claim 8, Feiten teaches the gap (30) is arranged such that the first group of rollable elements (40) form a single row around the circumference of the gap (30, fig 3).
Regarding claim 9, Feiten teaches a plurality of spacers comprising a non-magnetic material (fig 3 showed the rollable elements 40 space to each other, an air gap is filled in the space, furthermore para [0045] ln 495-496 teaches “the spaces between the groups of magnetically conductive elements can be filled with other bodies that have no magnetic conductivity”), wherein respective ones of the plurality of spacers (42, fig 7) are disposed between respective groups comprising a predetermined number of respective ones of the first group of rollable elements (40, fig 7 showed the spacer 42 is disposed between two adjacent group of rollable elements 40, wherein each of group rollable elements 40 comprising two rollable elements 40). 
    PNG
    media_image6.png
    450
    1007
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    419
    media_image7.png
    Greyscale

Regarding claim 10, Feiten teaches a plurality of groups comprising a predetermined number of the respective ones of the first group of the rollable elements (40) are disposed within the gap (30) at regular intervals such that there are empty space (42) in the gap between each of the groups (see fig 7 annotation above showed the spacer 42 is disposed between two adjacent group of rollable elements 40, wherein each of group rollable elements 40 comprising two rollable elements 40).
Regarding claim 13, Feiten teaches at least one of: the plurality of poles (15a-15d) comprise one or more magnetic materials (para [0032] ln 336-338) disposed periodically around the external surface (13) and arranged to protrude radially outward (fig 3) or the plurality of poles comprise permanent magnets such that the polarity of respective ones of the plurality of poles are opposite to that of the neighbouring pole (this limitation is optional in the claim).

    PNG
    media_image8.png
    219
    668
    media_image8.png
    Greyscale

Regarding claim 15, Feiten teaches the rotor (10) further comprises a plurality of filling portions (12), the plurality of filling portions (12) comprising non-magnetic materials (para [0037] ln 386-387) and disposed between the plurality of poles (15a-15d) of the rotor (10) such that the external surface (13) of the rotor is in a cylindrical shape.

    PNG
    media_image9.png
    281
    656
    media_image9.png
    Greyscale

Regarding claim 16, Feiten teaches the rotor (10) is in annular shape (fig 5) such that the internal surface (13a, examiner annotated in fig 4) of the rotor (10) is in a cylindrical shape disposed concentrically with the external surface (13b) of the rotor (10).

    PNG
    media_image10.png
    436
    472
    media_image10.png
    Greyscale


Regarding claim 17, Feiten teaches the plurality of rollable elements (40) comprise one or more of ball bearings (fig 3), roller bearings, or conical rollers (para [0026], as best understand, see 112 rejection above).

    PNG
    media_image11.png
    214
    658
    media_image11.png
    Greyscale

Regarding claim 18, Feiten teaches permeability values of the housing of the stator, the first group of rollable elements, and the poles of the rotor are substantially similar (the housing of the stator 20 having magnetically conductive sections 21, the poles of the rotor 10 having magnetically conductive sections 15a-15d, and the rollable elements are magnetically conductive elements wherein those magnetically conductive sections and magnetically conductive elements consists of a highly permeable, para [0005], [0031], and [0037]).

    PNG
    media_image12.png
    252
    680
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    174
    654
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    482
    683
    media_image14.png
    Greyscale

Regarding claim 19, Feiten teaches the permeability value of the first group of rollable elements is larger than that of the housing of the stator (since the housing of the stator having non-magnetically conductive sections 22 made of aluminum, so that the permeability value of the magnetically conductive elements 40 is larger than that of the non-magnetically conductive housing 22 of the stator, para [0011], [0037]).

    PNG
    media_image15.png
    241
    668
    media_image15.png
    Greyscale

Regarding claim 20, Feiten teaches permeability value of the first group of rollable elements (40) is larger than those of the poles (12) of the rotor and the housing (22) of the stator (see para [0011] and [0037] above, since the poles 12 of the rotor and the housing 22 of the stator are made of aluminum, a non-magnetically conductive material, the permeability value of the magnetically conductive elements 40 is larger than that of the non-magnetically conductive poles 12 of the rotor and the housing 22 of the stator).
Regarding claim 21, Feiten teaches at least one of: the first group of rollable elements (40) is arranged in a gap (30) such that when the rotor (10) is rotated by one motor step angle (since the stator having 6 poles and the rotor having 4 pole, the motor step angle is 30⁰), the arrangement of the first group of rollable elements (40) with respect to the rotor (10) and the stator (20) is the same as the arrangement before the rotation of the rotor (fig 3 showed the rollable balls 40 is equally distributed in circumferential direction of the gap 30 between the rotor 10 and stator 20, so that the arrangement of the rollable balls 40 at one motor step angle is the same as the arrangement of the rollable balls before the rotation of the rotor); or the first group of rollable elements is arranged in the gap such that when the rotor is rotated by one motor step angle, the arrangement of the first group of rollable elements with respect to the rotor and the stator is different from the arrangement before the rotation of the rotor (this limitation is an alternative limitation in the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiten in view of Semmer (EP 2532892 A1).
Regarding claim 4, Feiten teaches the claimed invention as set forth in claim 1, Feiten further teach the stator (20) comprises a housing (21-22) and a plurality of electromagnets (25a-25f), the housing (21-22) comprising a magnetic material (para [0032] ln 342-343) and a cylindrical internal surface (23), wherein the rotor (10) comprises a plurality of poles (15a-15d) and comprises an external surface (13) formed as the curved surface of a circular cylinder (para [0024]), the rotor (10) disposed within the cylindrical internal surface (23) of the stator (20) such that central axes of the cylindrical internal surface and the external surface of the rotor are parallel and coaxial (fig 3 showed the rotor 10 is inner rotor and coaxial with the stator 20), and such that the gap (30) is formed between the external surface (13) of the rotor (10) and the cylindrical internal surface (23) of the stator (20).  Feiten does not teaches the housing comprising a cylindrical external surface, wherein the rotor comprises an internal surface formed as the curved surface of a circular cylinder, the rotor disposed outside the cylindrical external surface of the stator such that central axes of the cylindrical internal surface and the external surface of the stator are parallel and coaxial, and such that the gap is formed between the internal surface of the rotor and the cylindrical external surface of the stator.
Semmer teaches a generator having a stator (5, fig 3) and a rotor (3) with the rotor (3) being rotatably supported relative to the stator (5), wherein the stator (5) comprising a housing (12) with a cylindrical external surface, the rotor (3) comprises an internal surface formed as the curved surface of a circular cylinder (fig 3), the rotor (3) disposed outside the cylindrical external surface of the stator (5) such that central axes of the cylindrical internal surface and the external surface of the stator are parallel and coaxial (fig 1), and such that the gap (16) is formed between the internal surface of the rotor (3) and the cylindrical external surface of the stator (5) to inhibit deviation of magnetic interaction between the rotor and stator so that provide proper operation (para [0025]). 

    PNG
    media_image16.png
    417
    472
    media_image16.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feiten’s motor with an inner stator and outer rotor configuration so that the housing of the stator comprising a cylindrical external surface, wherein the rotor comprises an internal surface formed as the curved surface of a circular cylinder, the rotor disposed outside the cylindrical external surface of the stator such that central axes of the cylindrical internal surface and the external surface of the stator are parallel and coaxial, and such that the gap is formed between the internal surface of the rotor and the cylindrical external surface of the stator as taught by Semmer. Doing so would inhibit deviation of magnetic interaction between the rotor and stator so that provide proper operation (para [0025]). 
Regarding claim 5, Feiten in view of Semmer teaches the claimed invention as set forth in claim 4, except for the added limitation of the first group of rollable elements are disposed in the gap and arranged to be in mechanical contact with both the internal surface of the rotor and the cylindrical external surface of the stator.
Semmer further teaches a generator having the first group of rollable elements (17) are disposed in the gap (fig 3) and arranged to be in mechanical contact with both the internal surface (16) of the rotor (3) and the cylindrical external surface (16) of the stator (5, see annotation fig 3 above) to inhibit deviation of magnetic interaction between the rotor and stator so that provide proper operation (para [0025]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feiten in view of Semmer’s motor with the first group of rollable elements are disposed in the gap and arranged to be in mechanical contact with both the internal surface of the rotor and the cylindrical external surface of the stator as further taught by Semmer.  Doing so would inhibit deviation of magnetic interaction between the rotor and stator so that provide proper operation (para [0025]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiten in view of Matsuda (US 6,838,801 B2).
Regarding claim 11, Feiten teaches the claimed invention as set forth in claim 1, except for the added limitation of a second group of the rollable elements comprising a non-magnetic material.
Matsuda teaches a rotary machine having a rotor (24) and a stator (14), a gap (31) is between the rotor and stator, wherein a second group of the rollable elements (40, fig 9) comprising a non-magnetic material (ceramic material, col 5 ln 43-44) to prevent  short circuit between the conductor balls (col 3 ln 33-34).

    PNG
    media_image17.png
    338
    454
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    168
    638
    media_image18.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feiten’s motor with a second group of the rollable elements comprising a non-magnetic material as taught by Matsuda.  Doing so would prevent short circuit between the conductor balls (col 3 ln 33-34).
Regarding claim 12, Feiten in view of Matsuda teaches the claimed invention as set forth in claim 11, except for the added limitation of one or more groups comprising a first number of the respective ones of the first group of the rollable elements are disposed in the gap to alternate with one or more groups comprising a second number of the respective ones of the second group of the rollable elements.
Matsuda further teaches one or more groups comprising a first number of the respective ones of the first group of the rollable elements (38, fig 9 above) are disposed in the gap (31) to alternate with one or more groups comprising a second number of the respective ones of the second group of the rollable elements (40) to prevent short circuit between the conductor balls (col 3 ln 33-34).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feiten in view of Matsuda’s motor with one or more groups comprising a first number of the respective ones of the first group of the rollable elements are disposed in the gap to alternate with one or more groups comprising a second number of the respective ones of the second group of the rollable elements as further taught by Matsuda.  Doing so would prevent short circuit between the conductor balls (col 3 ln 33-34).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiten in view of Watanabe et al. (US 8,912,697 B2).
Regarding claim 23, Feiten teaches the claimed invention as set forth in claim 1, except for the added limitation of the electric motor further comprises a shaft, and one or more shaft support bearings, wherein the rotor is mounted on the shaft, and the one or more of shaft support bearing are configured to support the shaft.
Watanabe teaches an electric motor having a shaft (7, fig 1) and one or more shaft support bearings (31), wherein the rotor (17) is mounted on the shaft (7), and the one or more of shaft support bearing (31) are configured to support the shaft (7) to enhance the efficiency of the motor 3, reduce torque ripples, and improve the assembly performance (col 7 ln 40-42).

    PNG
    media_image19.png
    751
    563
    media_image19.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feiten’s motor further comprises a shaft, and one or more shaft support bearings, wherein the rotor is mounted on the shaft, and the one or more of shaft support bearing are configured to support the shaft as taught by Watanabe.  Doing so would enhance the efficiency of the motor 3, reduce torque ripples, and improve the assembly performance (col 7 ln 40-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amutham (US 8,476,794 B2) teaches an in-wheel motor having an inner stationary portion (the stator), and an outer rotating portion (the rotor) that rotates around the stator and drives a wheel directly attached to the rotor. The stator may comprise an inner support structure around which a plurality of magnets having windings are disposed in a circumferential fashion. The rotor circumferentially surrounds the stator, and includes permanent magnets placed at an interval along a surface of the rotor. An intermediate layer between the rotor and the stator is comprised of a bearing that allows movement of the rotor relative to the stator. By attaching a wheel directly to the outer surface of the rotor, a compact and efficient wheel-mounted electrical motor may be provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834